DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn et al. (US 2019/0037607).

With regard to claims 1 and 5, Ahn teaches:  A terminal, comprising 
a transmitter (see figure 9, transceiver: paragraph 131) ,
a receiver (see figure 9, transceiver: paragraph 131), 
a memory, and a processor coupled to the memory (see figure 9, processor and memory: paragraphs 131-133), wherein the processor is configured to invoke an instruction stored in the memory to control the transmitter to send a signal and control the receiver to receive a signal (paragraphs 131-133), 

wherein the first terminal does not send uplink data within the first time interval (See figure 7: UE2 is delaying PUSCH based on TA: paragraphs 115-119), the first time interval is used by a second terminal to perform channel listening before sending a random access preamble (see figure 7, UE1 performing CCA before UE2: paragraphs 32-33, and 117-119) , and 
the first time interval is determined by using one or more of the following parameters: a start moment (tl) at which the uplink data transmission channel arrives at a network device, an end moment (t2) at which the uplink data transmission channel arrives at the network device, a start moment (t3) at which the second terminal performs the channel listening, an end moment (t4) at which the second terminal performs the channel listening, a duration (TLBT) in which the second terminal performs the channel listening, or an uplink timing advance (TA) of the first terminal (paragraphs 115-119, 121-126:  
 [0115] In 3GPP LTE, transmission of a UL channel (PUSCH, PUCCH, SRS, etc.) compensates both a DL transmission delay from a BS to a UE and a UL transmission delay from the UE to the BS. Timing advance (TA) control is performed so that transmission of UL channels, performed by a plurality of UEs, arrives at the same time. In doing so, a transmission time (specifically, a UL subframe boundary at which UL transmission starts) is advanced by a TA value. 
[0121] Scheduling information for scheduling or triggering transmission of a UL channel may include TA information regarding TA to be applied to transmission of a corresponding UL channel. The TA information may include at least one of the followings.  ).  

    PNG
    media_image1.png
    471
    649
    media_image1.png
    Greyscale


With regard to claims 3 and 7, Ahn teaches:  wherein before the processor reserves the first time interval on the uplink data transmission channel, the receiver is configured to receive indication information that is of the first time interval and that is sent by the network device (see figure 3: paragraphs 46-48: 
 [0047] A BS transmits to a UE a RAP order for instructing RAP transmission in an unlicensed cell. The RAP order may be instructed by downlink control information (DCI) transmitted through a DL control channel (e.g., a PDCCH or an EPDCCH). ), 
wherein the indication information indicates one or more of the start moment of the first time interval and the end moment of the first time interval; the start moment of the first time interval and duration of the first time interval; the end moment of the first 
[0126] A RAP order for instructing RAP transmission may include TA information regarding TA to be applied to the RAP transmission. The TA information may include at least one of the followings. 
[0127] (1) Whether to apply a TA value 
[0128] (2) A TA value (absolute value or offset) to be applied to corresponding UL channel transmission 
[0129] (3) Indication of one value selected from a plurality of TA candidate values ).  
.  
With regard to claims 4 and 8, Ahn teaches: wherein before the processor reserves the first time interval on the uplink data transmission channel, the receiver is configured to receive, from the network device, the start moment at which the uplink data transmission channel arrives at the network device, the end moment at which the uplink data transmission channel arrives at the network device, a start moment for sending the random access preamble, the duration in which the second terminal performs the channel listening, and the uplink timing advance of the first terminal  (paragraphs 47, 85-86, 115-129); and the processor is further configured to determine the first time interval based on one or more of the start moment at which the uplink data transmission channel arrives at the network device, the end moment at which the uplink data transmission channel arrives at the network device, the start moment for sending the random access preamble, the duration in which the second terminal performs the 
[0117] Assume that a UE1 and a UE2 have the same sub-frame boundary reception time. The UE1 transmits a PUSCH to which TA is applied, whereas the UE2 attempts to transmit a RAP to which the TA is not applied. When the UE2 performs CCA before RAP transmission in an unlicensed band, RAP transmission may be abandoned due to PUSCH transmission performed by the UE1. 
[0118] FIG. 8 shows the proposed transmission timing adjustment. 
[0119] To prevent RAP transmission from being abandoned, it is proposed to apply TA in the RAP transmission. TA_RACH is a TA value assigned to the RAP transmission. When TA_TACH is applied to the PRACH transmission, even if CCA is performed, PUSCH transmission. ).  

With regard to claim 9, Ahn teaches:  A network device, comprising 
a transmitter (see figure 9, transceiver: paragraph 132), 
a receiver (see figure 9, transceiver: paragraph 132) ,
 a memory, and a processor coupled to the memory (see figure 9, processor and memory: paragraph 132-133), wherein the processor is configured to invoke an instruction stored in the memory to control the transmitter to send a signal and control the receiver to receive a signal (paragraphs 131-133),
 wherein the transmitter is configured to send, to a first terminal, indication information indicating a first time interval, wherein the first time interval is reserved by the first terminal on an uplink data transmission channel, the first terminal does not send uplink data within the first time interval, the first time interval is used by a second 

    PNG
    media_image2.png
    360
    712
    media_image2.png
    Greyscale

 And

[0047] A BS transmits to a UE a RAP order for instructing RAP transmission in an unlicensed cell. The RAP order may be instructed by downlink control information (DCI) transmitted through a DL control channel (e.g., a PDCCH or an EPDCCH). 
[0126] A RAP order for instructing RAP transmission may include TA information regarding TA to be applied to the RAP transmission. The TA information may include at least one of the followings. 
 the first time interval is determined by using one or more of the following parameters:  a start moment (tl) at which the uplink data transmission channel arrives at the network device, an end moment (t2) at which the uplink data transmission channel arrives at the network device, a start moment (t3) at which the second terminal performs the channel listening, an end moment (t4) at which the second terminal performs the  .  




Allowable Subject Matter



Claims 2, 6, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kurth et al. (US 2019/0357270: see figure 8)
Zhang (US 2020/0267694: see figure 6)
Kim et al. (US 2020/0404648: see figure 16)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




8/13/2021

/MARCUS SMITH/           Primary Examiner, Art Unit 2419